                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
                   CRIMINAL ACTION NO. 3:19-CR-00028-1-GNS-CHL


UNITED STATES OF AMERICA                                                            PLAINTIFF

v.

MELVIN P. CARR                                                                    DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Objection (DN 45) to the Magistrate Judge’s

Findings of Facts, Conclusions of Law, and Recommendation (“R&R”) (DN 41) regarding

Defendant’s Motion to Suppress (DN 19). The matter is now ripe for adjudication. For the reasons

that follow, the Magistrate Judge’s R&R is ADOPTED, the objection is OVERRULED, and the

motion (DN 19) is DENIED.

                                   I.      BACKGROUND

       In the midafternoon of August 19, 2017, Louisville Metro Police Department (“LMPD”)

Officer Seng was traveling in the Portland neighborhood when he observed a black Impala with

tinted windows, which he believed to be in violation of Kentucky law. (R&R 1-2, DN 41;

Suppression Hr’g Tr. 5:6-6:2, 8:8-10, DN 29); see KRS 189.110. Seng therefore initiated a traffic

stop. (R&R 2; Suppression Hr’g Tr. 5:11-18). As Seng was in the process of initiating the traffic

stop, Defendant Melvin P. Carr (“Carr”) began exiting the vehicle, as he apparently had reached

his intended destination. (Def.’s Mem. Supp. Mot. Suppress 1-2, DN 31). Seng told Carr to remain

in the vehicle. (Def.’s Mem. Supp. Mot. Suppress 1-2). Seng approached the Impala, detecting

the odor of burnt marijuana emanating from it. (R&R 2; Suppression Hr’g Tr. 6:15-18, 13:2-16:6).




                                               1
Seng also observed a female in the passenger seat of the Impala, who was later established to be

sixteen years old. (R&R 2; Suppression Hr’g Tr. 6:19-21).

       While Seng was speaking to Carr and gathering his information, LMPD Officers Dean,

Stafford, Weber, and Despain arrived at the scene. (R&R 2-3; Suppression Hr’g Tr. 6:22-7:4).

Dean and Weber made remarks about the smell of marijuana while standing near the Impala.

(R&R 3). Weber and Stafford spoke with the passenger, while Despain stayed with Carr at the

request of Seng. (R&R 3). Eventually, Despain asked Carr to exit the Impala. (R&R 3-4;

Suppression Hr’g Tr. 52:21-22). After Carr exited the Impala, Dean looked under the driver’s seat

and found a firearm. (R&R 4; Suppression Hr’g Tr. 52:25-53:1). Seng’s review of Carr’s

information and a criminal history search revealed that Carr was a convicted felon. (R&R 3;

Suppression Hr’g Tr. 7:16-22).

       On February 20, 2019, Carr was indicted on one count of possession of a firearm by a

convicted felon. (Indictment 1, DN 1); see 18 U.S.C. § 922(g)(1). Carr moved to suppress the

evidence recovered in this case, making three arguments: (1) Seng’s traffic stop was pretextual;

(2) officers lacked probable cause to search his automobile; and (3) Carr was denied his Miranda

rights1 before admitting to ownership of the gun and to his status as a convicted felon. (Def.’s

Mot. Suppress 1, DN 19; Def.’s Mem. Supp. Mot. Suppress 2-3, DN 19-1; Def.’s Post-Hr’g Mem.

4-5, DN 31; R&R 4). The Magistrate Judge: (1) rejected Carr’s pretext argument; (2) found the

requisite probable cause existed to search Carr’s vehicle; and (3) found Carr’s Miranda rights

argument to be moot after the United States promised not to use any of Carr’s statements obtained




1
  See Miranda v. Arizona, 384 U.S. 436, 444 (1966) (“Prior to any questioning [by law
enforcement], [an accused] person must be warned that he has a right to remain silent, that any
statement he does make may be used as evidence against him, and that he has a right to the presence
of an attorney, either retained or appointed.”).
                                                2
in violation of Miranda to support its case-in-chief.2 (R&R 4-8; Order, DN 40). Carr’s Objection

essentially reiterates the same arguments in support of his motion to suppress. (Def.’s Obj. 1-4,

DN 45).

                                      II.     DISCUSSION

       A magistrate judge’s report and recommendation on dispositive motions, such as a motion

for the suppression of evidence, is subject to de novo review by the district court. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001).

       Carr first argues that the stopping of his vehicle violated the Fourth Amendment because

it was pretextual. (Def.’s Obj. 2-3). Specifically, Carr argues that LMPD officers are generally

engaging in impermissible “aggressive policing[,]” akin to New York City’s Stop and Frisk Law,

causing Seng in this case to stop Carr for the sole purpose of searching for drugs and firearms.

(Def.’s Obj. 2-3).

       The Fourth Amendment of the United States Constitution protects citizens from

unreasonable searches and seizures. See Soldal v. Cook Cty., 506 U.S. 56, 62 (1992). “[S]topping

an automobile and detaining its occupants constitute a ‘seizure’ within the meaning of [the Fourth

Amendment], even though the purpose of the stop is limited and the resulting detention quite

brief.” Delaware v. Prouse, 440 U.S. 648, 653 (1979) (citations omitted). “As a general matter,

the decision to stop an automobile is reasonable where the police have probable cause to believe



2
   Although the Magistrate Judge placed the burden of proof on Carr to establish the
unconstitutionality of the search and seizure, that rule applies if the search and seizure occur
pursuant to a warrant; rather, it is generally the government’s burden to establish the
constitutionality of a warrantless search and seizure. (R&R 4); see United States v. Jackson, No.
1:14-CR-29, 2015 WL 4509452, at *8-10 (E.D. Tenn. July 24, 2015) (detailing why the
government bears the burden of proving the constitutional validity of a warrantless search and
seizure). In any event, Carr does not dispute the factual predicate supporting the government’s
articulated reasons for initiating the traffic stop and searching his vehicle. (Def.’s Obj. 1-3, DN
45).
                                                 3
that a traffic violation has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996) (citations

omitted).

       As the Magistrate Judge recognized, Carr has never refuted Seng’s testimony that Carr’s

window tint was in violation of Kentucky law; indeed, Carr still does not do so in his Objection.

(R&R 5-6; Def.’s Obj. 1-4). Instead, Carr argues that his window tint was not the real reason for

his stop. (Def.’s Obj. 2-3). However, “[t]he subjective intent of the officer making the stop is

irrelevant in determining whether the stop violated the defendant’s Fourth Amendment rights.”

United States v. Collazo, 818 F.3d 247, 253 (6th Cir. 2016) (citations omitted). Indeed, “the Fourth

Amendment allows ‘police officers to stop vehicles for any infraction, no matter how slight, even

if the officer’s real purpose was a hope that narcotics or other contraband would be found as a

result of the stop.’” United States v. Warfield, 727 F. App’x 182, 188 (6th Cir. 2018) (citations

omitted). “[S]o long as the officer has probable cause to believe that a traffic violation has occurred

or was occurring, the resulting stop is not unlawful and does not violate the Fourth Amendment.”

United States v. Ferguson, 8 F.3d 385, 391 (6th Cir. 1993) (citation omitted); see also id. (stating

that a traffic stop is constitutional if an officer had probable cause to make the stop, and the stop

is not pretextual merely because the officer had other motivations unrelated to the traffic stop).

Because Carr has never challenged Seng’s articulated probable cause for stopping him, his pretext

argument is rejected.

       Carr next challenges the validity of Dean’s search of his vehicle, which uncovered Carr’s

illegally-possessed firearm. (Def.’s Obj. 1). “Although searches must normally be conducted

pursuant to a warrant, under the well-known automobile exception, a warrantless search of a

vehicle that has been stopped lawfully is permissible if the search is based upon probable cause.”

United States v. Crumb, 287 F. App’x 511, 513 (6th Cir. 2008) (citations omitted). In that vein,



                                                  4
“the detection of a narcotic’s odor, by itself, is sufficient to provide probable cause to conduct a

lawful search of a vehicle.” Id. at 514 (citations omitted); see also United States v. Foster, 376

F.3d 577, 588 (6th Cir. 2004) (holding that “when the officers detected the smell of marijuana

coming from Foster’s vehicle, this provided them with probable cause to search the vehicle without

a search warrant” which “therefore turned a lawful Terry stop into a lawful search”); United States

v. Elkins, 300 F.3d 638, 659 (6th Cir. 2002) (observing that the Sixth Circuit “has held that an

officer’s detection of the smell of marijuana in an automobile can by itself establish probable cause

for a search.” (citation omitted)); United States v. Littleton, 15 F. App’x 189, 193 (6th Cir. 2001)

(rejecting defendant’s argument that probable cause was lacking because drug detection dog was

unreliable, and holding that training and reliability of drug dog was irrelevant because smell of

marijuana was sufficient to establish probable cause to permit warrantless search of vehicle). In

this instance, when Dean detected marijuana emanating from Carr’s vehicle the requisite probable

cause to search Carr’s car existed. (R&R 3).

       Carr argues that the Magistrate Judge, in coming to the same conclusion, “ignored the fact

that Officer Weber had already found the marijuana on the female passenger.” (Def.’s Obj. 1).

Carr appears to be making the argument that once officers found marijuana on the female

passenger, they no longer had a basis to search Carr’s vehicle. However, “[t]he scope of a

warrantless search of an automobile . . . is defined by the object of the search and the places in

which there is probable cause to believe that it may be found.” United States v. Ross, 456 U.S.

798, 824 (1982). The fact that a search of the female passenger produced contraband, coupled

with acknowledgement by multiple officers that a heavy smell of marijuana was emanating from

the vehicle, supports the existence of the requisite probable cause to search the vehicle for

additional contraband. (R&R 2-3, n.4); see United States v. Brown, 677 F. App’x 827, 829 (4th



                                                 5
Cir. 2017) (“[P]robable cause exists to search a vehicle when ‘a police officer lawfully searches a

vehicle’s recent occupant and finds contraband on his person.’” (quoting United States v. Baker,

719 F.3d 313, 315 (4th Cir. 2013)); see also United States v. Parker, 72 F.3d 1444, 1450-51 (10th

Cir. 1995) (finding probable cause to search trunk based on smell of marijuana combined with

corroborating evidence of contraband (powder residue and marijuana cigarette) found on

occupant).

       Finally, Carr requests a more definitive ruling that the United States may not use any of

the statements he made to officers before he was issued his Miranda rights. (Def.’s Obj. 3-4). The

Magistrate Judge deemed this portion of Carr’s motion to suppress moot because “the United

States represented that it would not seek to use any of Carr’s statements made during the stop in

its case-in-chief.”   (R&R 8).     “Statements obtained in violation of Miranda generally are

inadmissible in the government’s case-in-chief. But a defendant’s voluntary statements—even if

obtained in violation of Miranda—are admissible as impeachment evidence.” United States v.

Gomez, 725 F.3d 1121, 1125-26 (9th Cir. 2013) (internal citation omitted) (citation omitted); see

also Oregon v. Elstad, 470 U.S. 298, 307 (1985) (“[T]he Miranda presumption, though irrebuttable

for purposes of the prosecution’s case in chief, does not require that the statements and their fruits

be discarded as inherently tainted. Despite the fact that patently voluntary statements taken in

violation of Miranda must be excluded from the prosecution’s case, the presumption of coercion

does not bar their use for impeachment purposes on cross-examination.” (citation omitted)).

       As outlined in the R&R, the United States has agreed to refrain from using any of Carr’s

statements obtained in violation of Miranda against him during its case-in-chief. (R&R 8; Order,

DN 40). As for the use of Carr’s statements against him for impeachment purposes on cross

examination:



                                                  6
        There are two important limitations on the government’s ability to impeach a
        defendant with prior inconsistent statements taken in violation of Miranda. First,
        the statement must have been voluntary. . . . The second relevant limitation is that,
        in order to be admissible, the statements must be “arguably” inconsistent with the
        defendant’s testimony at trial.


Gomez, 725 F.3d at 1126 (emphasis in original) (citations omitted). Should Carr testify at trial,

the Court will revisit this issue, but at this point no further clarification is needed.

        For these reasons, the Magistrate Judge’s R&R will be adopted and Carr’s motion to

suppress will be denied.

                                       III.    CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Objections

(DN 45) are OVERRULED, and the Magistrate Judge’s Findings of Fact, Conclusions of Law,

and Recommendation (DN 41) is ADOPTED. Defendant’s Motion to Suppress (DN 19) is

DENIED.




                                                                        March 30, 2020



cc:     counsel of record




                                                    7
